UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-5989 Name of Registrant: Putnam Utilities Growth and Income Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: Beth S. Mazor, Vice President Putnam Utilities Growth and Income Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 10/31/2006 Date of reporting period: 07/01/2006 - 06/30/2007 Item 1: Proxy Voting Record Registrant : Putnam Utilities Growth and Income Fund AES Corp. Ticker Security ID: Meeting Date Meeting Status AES CUSIP9 00130H105 06/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Darman Mgmt For For For Elect Paul Hanrahan Mgmt For For For Elect Kristina Johnson Mgmt For For For Elect John Koskinen Mgmt For For For Elect Philip Lader Mgmt For For For Elect John McArthur Mgmt For For For Elect Sandra Moose Mgmt For For For Elect Philip Odeen Mgmt For For For Elect Charles Rossotti Mgmt For For For Elect Sven Sandstrom Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS. Alliant Energy Corp. Ticker Security ID: Meeting Date Meeting Status LNT CUSIP9 018802108 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Leach Mgmt For For For Elect Michael L. Bennett Mgmt For For For Elect Darryl Hazel Mgmt For For For Elect David Perdue Mgmt For For For Elect Judith Pyle Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For American Tower Corp. Ticker Security ID: Meeting Date Meeting Status AMT CUSIP9 029912201 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Raymond Dolan Mgmt For For For 1.2 Elect Ronald Dykes Mgmt For For For 1.3 Elect Carolyn Katz Mgmt For For For 1.4 Elect Gustavo Lara Cantu Mgmt For For For 1.5 Elect Pamela Reeve Mgmt For For For 1.6 Elect David Sharbutt Mgmt For For For 1.7 Elect James Taiclet, Jr. Mgmt For For For 1.8 Elect Samme Thompson Mgmt For For For 2 APPROVAL OF THE AMERICAN Mgmt For For For TOWER CORPORATION 2007 EQUITY INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Aqua America Inc Ticker Security ID: Meeting Date Meeting Status WTR CUSIP9 03836W103 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Hankowsky Mgmt For For For 1.2 Elect Richard Smoot Mgmt For For For 1.3 Elect Andrew Sordini, III Mgmt For For For AT&T Inc Ticker Security ID: Meeting Date Meeting Status T Cusip 00206R102 07/21/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Merger Agreement Mgmt For For For AT&T INC. Ticker Security ID: Meeting Date Meeting Status T CUSIP9 00206R102 04/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM F. ALDINGER III 2 ELECTION OF DIRECTOR: Mgmt For For For GILBERT F. AMELIO 3 ELECTION OF DIRECTOR: Mgmt For For For REUBEN V. ANDERSON 4 ELECTION OF DIRECTOR: JAMES Mgmt For For For H. BLANCHARD 5 ELECTION OF DIRECTOR: Mgmt For Against Against AUGUST A. BUSCH III 6 ELECTION OF DIRECTOR: JAMES Mgmt For For For P. KELLY 7 ELECTION OF DIRECTOR: Mgmt For For For CHARLES F. KNIGHT 8 ELECTION OF DIRECTOR: JON C. Mgmt For For For MADONNA 9 ELECTION OF DIRECTOR: LYNN Mgmt For For For M. MARTIN 10 ELECTION OF DIRECTOR: JOHN Mgmt For For For B. MCCOY 11 ELECTION OF DIRECTOR: MARY Mgmt For For For S. METZ 12 ELECTION OF DIRECTOR: TONI Mgmt For For For REMBE 13 ELECTION OF DIRECTOR: JOYCE Mgmt For For For M. ROCHE 14 ELECTION OF DIRECTOR: Mgmt For For For RANDALL L. STEPHENSON 15 ELECTION OF DIRECTOR: LAURA Mgmt For For For D ANDREA TYSON 16 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA P. UPTON 17 ELECTION OF DIRECTOR: Mgmt For For For EDWARD E. WHITACRE, JR. 18 RATIFY APPOINTMENT OF Mgmt For For For INDEPENDENT AUDITORS 19 APPROVE THE AT&T Mgmt For For For SEVERANCE POLICY 20 STOCKHOLDER PROPOSAL A ShrHoldr Against Against For 21 STOCKHOLDER PROPOSAL B ShrHoldr Against Against For 22 STOCKHOLDER PROPOSAL C ShrHoldr Against Against For 23 STOCKHOLDER PROPOSAL D ShrHoldr Against Against For 24 STOCKHOLDER PROPOSAL E ShrHoldr Against Against For BellSouth Corp. Ticker Security ID: Meeting Date Meeting Status BLS Cusip 79860102 07/21/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Merger Agreement Mgmt For For For Centrica PLC Ticker Security ID: Meeting Date Meeting Status CINS G2018Z143 05/14/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the report and accounts Mgmt For For For 2 Approve the remuneration report Mgmt For For For 3 Declare a final dividend Mgmt For For For 4 Re-elect Mr. Phil Bentley Mgmt For Against Against 5 Re-elect Mr. Roger Carr Mgmt For Against Against 6 Elect Mr. Sam Laidlaw Mgmt For Against Against 7 Elect Mr. Nick Luff Mgmt For Against Against 8 Re-appoint the Auditors Mgmt For For For 9 Authorize the Directors to determine Mgmt For For For the Auditors remuneration 10 EU Political Donations Mgmt For For For 11 Amendment to Articles Regarding Mgmt For For For Electronic Communication 12 Authorize the Directors to allot Mgmt For For For shares 13 Authorize to dissapply pre-emption Mgmt For For For rights 14 Authorize to purchase own shares Mgmt For For For Centurytel Inc Ticker Security ID: Meeting Date Meeting Status CTL CUSIP9 156700106 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Boles, Jr. Mgmt For For For 1.2 Elect W. Bruce Hanks Mgmt For For For 1.3 Elect C. G. Melville, Jr. Mgmt For For For 1.4 Elect Glen Post, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO ACT UPON A SHAREHOLDER ShrHoldr Against Against For PROPOSAL REGARDING EXECUTIVE COMPENSATION. Chubu Electric Power Company Inc Ticker Security ID: Meeting Date Meeting Status CINS J06510101 06/27/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Retained Mgmt For For For Earnings 2 Amendments to Articles Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Corporate Auditor Mgmt For Against Against 18 Appoint a Corporate Auditor Mgmt For Against Against 19 Appoint a Corporate Auditor Mgmt For Against Against 20 Appoint Accounting Auditors Mgmt For For For 21 Approve Payment of Bonuses to Mgmt For For For Directors 22 Amend the Compensation to be Mgmt For For For Received by Directors 23 Shareholder Proposal Regarding ShrHoldr Against Against For Allocation of Profits 24 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure 25 Shareholder Proposal Regarding an ShrHoldr Against Against For Alternate Energy 26 Shareholder Proposal Regarding a ShrHoldr Against Against For Nuclear Committee 27 Shareholder Proposal Regarding ShrHoldr Against Against For Nuclear Fuel Recycling 28 Shareholder Proposal Regarding ShrHoldr Against Against For the Pluthermal Project 29 Shareholder Proposal Regarding ShrHoldr Against Against For Evaluation of Earthquake Risks 30 Shareholder Proposal Regarding ShrHoldr Against Against For Additional Disclosure CMS Energy Corp. Ticker Security ID: Meeting Date Meeting Status CMS CUSIP9 125896100 05/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Merribel Ayres Mgmt For For For 1.2 Elect Jon Barfield Mgmt For For For 1.3 Elect Richard Gabrys Mgmt For For For 1.4 Elect David Joos Mgmt For For For 1.5 Elect Philip Lochner Jr. Mgmt For For For 1.6 Elect Michael Monahan Mgmt For For For 1.7 Elect Joseph Paquette Jr. Mgmt For For For 1.8 Elect Percy Pierre Mgmt For For For 1.9 Elect Kenneth Way Mgmt For For For 1.10 Elect Kenneth Whipple Mgmt For For For 1.11 Elect John Yasinsky Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM. Constellation Energy Ticker Security ID: Meeting Date Meeting Status CEG CUSIP9 210371100 05/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 THE ELECTION OF YVES C. DE Mgmt For For For BALMANN FOR A TERM TO EXPIRE IN 2008. 2 THE ELECTION OF DOUGLAS L. Mgmt For For For BECKER FOR A TERM TO EXPIRE IN 2008. 3 THE ELECTION OF JAMES T. Mgmt For For For BRADY FOR A TERM TO EXPIRE IN 2008. 4 THE ELECTION OF EDWARD A. Mgmt For For For CROOKE FOR A TERM TO EXPIRE IN 2008. 5 THE ELECTION OF JAMES R. Mgmt For Against Against CURTISS FOR A TERM TO EXPIRE IN 2008. 6 THE ELECTION OF FREEMAN A. Mgmt For For For HRABOWSKI, III FOR A TERM TO EXPIRE IN 2008. 7 THE ELECTION OF NANCY Mgmt For For For LAMPTON FOR A TERM TO EXPIRE IN 2008. 8 THE ELECTION OF ROBERT J. Mgmt For For For LAWLESS FOR A TERM TO EXPIRE IN 2008. 9 THE ELECTION OF LYNN M. Mgmt For For For MARTIN FOR A TERM TO EXPIRE IN 2008. 10 THE ELECTION OF MAYO A. Mgmt For For For SHATTUCK III FOR A TERM TO EXPIRE IN 2008. 11 THE ELECTION OF MICHAEL D. Mgmt For For For SULLIVAN FOR A TERM TO EXPIRE IN 2008. 12 Ratification of Auditor Mgmt For For For 13 APPROVAL OF THE 2007 LONG- Mgmt For For For TERM INCENTIVE PLAN. 14 APPROVAL OF THE EXECUTIVE Mgmt For For For ANNUAL INCENTIVE PLAN. Constellation Energy Ticker Security ID: Meeting Date Meeting Status CEG CUSIP9 210371100 12/08/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Douglas Becker Mgmt For For For 1.2 Elect Edward Crooke Mgmt For For For 1.3 Elect Mayo Shattuck, III Mgmt For For For 1.4 Elect Michael Sullivan Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL. ShrHoldr Abstain For Against Covanta Holding Corporation Ticker Security ID: Meeting Date Meeting Status CVA CUSIP9 22282E102 05/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Barse Mgmt For For For Elect Ronald Broglio Mgmt For For For Elect Peter Bynoe Mgmt For For For Elect Richard Huber Mgmt For For For Elect Anthony Orlando Mgmt For For For Elect William Pate Mgmt For For For Elect Robert Silberman Mgmt For For For Elect Jean Smith Mgmt For For For Elect Clayton Yeutter Mgmt For For For Elect Samuel Zell Mgmt For For For 2 Ratification of Auditor Mgmt For For For Digi.com Berhad Ticker Security ID: Meeting Date Meeting Status CINS Y2070F100 05/08/2007 Voted Meeting Type Country of Trade Annual Malaysia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Christian Storm Mgmt For Against Against 4 Elect Ragnar Korsaeth Mgmt For Against Against 5 Appointment of Auditor and Mgmt For For For Authority to Set Fees 6 Authority to Issue Shares w/out Mgmt For For For Preemptive Rights 7 Related Party Transactions Mgmt For For For Dominion Resources Inc Ticker Security ID: Meeting Date Meeting Status D CUSIP9 25746U109 04/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Brown, M.D. Mgmt For For For Elect George Davidson, Jr. Mgmt For For For Elect Thomas Farrell, II Mgmt For For For Elect John Harris Mgmt For For For Elect Robert Jepson, Jr. Mgmt For For For Elect Mark Kington Mgmt For For For 1.7 Elect Benjamin Lambert III Mgmt For For For 1.8 Elect Margeret McKenna Mgmt For For For 1.9 Elect Frank Royal Mgmt For For For 1.10 Elect David Wollard Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ENVIRONMENTAL REPORT. 4 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For TRANSMISSION LINE REPORT. DPL Inc Ticker Security ID: Meeting Date Meeting Status DPL CUSIP9 233293109 04/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Biggs Mgmt For For For 1.2 Elect W. August Hillenbrand Mgmt For For For 1.3 Elect Ned Sifferlen, PhD Mgmt For For For 2 Adoption of a Majority Vote Mgmt For For For Alternative 3 SHAREHOLDER PROPOSAL ON ShrHoldr Against Against For EXECUTIVE BONUSES. 4 SHAREHOLDER PROPOSAL ON ShrHoldr Against Against For MAJORITY VOTE REINCORPORATION PROPOSAL. 5 RATIFICATION OF KPMG LLP AS Mgmt For For For INDEPENDENT AUDITORS. DTE Energy Company Ticker Security ID: Meeting Date Meeting Status DTE CUSIP9 233331107 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Anthony Earley, Jr. Mgmt For For For 1.2 Elect Allan Gilmour Mgmt For For For 1.3 Elect Frank Hennessey Mgmt For For For 1.4 Elect Gail McGovern Mgmt For For For 1.5 Elect James Vandenberghe Mgmt For For For 2 INDEPENDENT REGISTERED Mgmt For For For PUBLIC ACCOUNTING FIRM DELOITTE & TOUCHE LLP Duke Energy Corp. Ticker Security ID: Meeting Date Meeting Status DUK CUSIP9 26441C105 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Barnet, III Mgmt For For For Elect G. Alex Bernhardt, Sr. Mgmt For For For Elect Michael Browning Mgmt For For For Elect Phillip Cox Mgmt For For For Elect Ann Maynard Gray Mgmt For For For Elect James Hance, Jr. Mgmt For For For Elect James Rhodes Mgmt For For For Elect James Rogers Mgmt For For For Elect Mary Schapiro Mgmt For For For Elect Dudley Taft Mgmt For For For 2 Ratification of Auditor Mgmt For For For Duke Energy Corp. Ticker Security ID: Meeting Date Meeting Status DUK CUSIP9 26441C105 10/24/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Roger Agnelli Mgmt For Withhold Against Elect Paul Anderson Mgmt For Withhold Against Elect William Barnet, III Mgmt For Withhold Against Elect G. Alex Bernhardt, Sr. Mgmt For Withhold Against Elect Michael Browning Mgmt For Withhold Against Elect Phillip Cox Mgmt For Withhold Against Elect William Esrey Mgmt For Withhold Against Elect Ann Maynard Gray Mgmt For Withhold Against Elect James Hance, Jr. Mgmt For Withhold Against Elect Dennis Hendrix Mgmt For Withhold Against Elect Michael Phelps Mgmt For Withhold Against Elect James Rhodes, Ph.D. Mgmt For Withhold Against Elect James Rogers Mgmt For Withhold Against Elect Mary Schapiro Mgmt For Withhold Against Elect Dudley Taft Mgmt For Withhold Against 2 APPROVAL OF THE DUKE Mgmt For For For ENERGY CORPORATION 2006 LONG-TERM INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Dynegy Inc Ticker Security ID: Meeting Date Meeting Status DYNGB CUSIP9 26816Q101 03/29/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the Merger Agreement Mgmt For For For E On AG Ticker Security ID: Meeting Date Meeting Status ISIN DE0007614406 05/03/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Allocation of Profits/Dividends Mgmt For For For 4 Ratification of the acts of the Board Mgmt For For For of Managing Directors 5 Ratification of the acts of the Mgmt For For For Supervisory Board 6 Authority to Repurchase Shares Mgmt For For For 7 Appointment of Auditor Mgmt For For For E On AG Ticker Security ID: Meeting Date Meeting Status CINS D24909109 05/03/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Allocation of Profits/Dividends Mgmt For For For 4 Ratification of the acts of the Board Mgmt For For For of Managing Directors 5 Ratification of the acts of the Mgmt For For For Supervisory Board 6 Authority to Repurchase Shares Mgmt For For For 7 Appointment of Auditor Mgmt For For For EDF Ticker Security ID: Meeting Date Meeting Status CINS F2940H113 05/24/2007 Take No Action Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Accounts and Reports Mgmt For TNA NA 3 Consolidated Accounts and Reports Mgmt For TNA NA 4 Allocation of Profits/Dividends Mgmt For TNA NA 5 Related Party Transactions Mgmt For TNA NA 6 Related Party Transactions Mgmt For TNA NA 7 Directors' Fees Mgmt For TNA NA 8 Authority to Trade in Company Mgmt For TNA NA Stock 9 Authority to Issue Shares w/ Mgmt For TNA NA Preemptive Rights 10 Authority to Issue Shares w/out Mgmt For TNA NA Preemptive Rights 11 Authority to Increase Share Mgmt For TNA NA Issuance Limit 12 Authority to Increase Capital Mgmt For TNA NA through Capitalization 13 Auhority to Increase Capital Mgmt For TNA NA 14 Authority to Increase Capital Mgmt For TNA NA 15 Authority to Increase Capital Mgmt For TNA NA 16 Authority to Issue Restricted Stock Mgmt For TNA NA 17 Authority to Cancel Shares and Mgmt For TNA NA Reduce Capital 18 Amendments to Articles Mgmt For TNA NA 19 Grant powers for the legal Mgmt For TNA NA formalities EDF Energies Nouvelles Ticker Security ID: Meeting Date Meeting Status CINS F31932100 05/30/2007 Take No Action Meeting Type Country of Trade Special France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Consolidated Accounts and Reports Mgmt For TNA NA 5 Allocation of Profits/Dividends Mgmt For TNA NA 6 Related Party Transactions Mgmt For TNA NA 7 Related Party Transactions with Mgmt For TNA NA EDF 8 Report on the Board's Internal Mgmt For TNA NA Control 9 Directors' Fees Mgmt For TNA NA 10 Elect Olivier Paquier Mgmt For TNA NA 11 Elect Robert Durdilly Mgmt For TNA NA 12 Ratification of the Co-Option of Mgmt For TNA NA Jean-Louis Mathia 13 Authority to Trade in Company Mgmt For TNA NA Stock 14 Authority to Carry Out Legal Mgmt For TNA NA Formalities 15 Authority to Cancel Shares and Mgmt For TNA NA Reduce Capital 16 Authority to Issue Restricted Stock Mgmt For TNA NA under Employee 17 Authority to Carry Out Legal Mgmt For TNA NA Formalities Edison International Inc Ticker Security ID: Meeting Date Meeting Status EIX CUSIP9 281020107 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Bryson Mgmt For For For 1.2 Elect Vanessa Chang Mgmt For For For 1.3 Elect France Cordova Mgmt For For For 1.4 Elect Charles Curtis Mgmt For For For 1.5 Elect Bradford Freeman Mgmt For For For 1.6 Elect Luis Nogales Mgmt For For For 1.7 Elect Ronald Olson Mgmt For For For 1.8 Elect James Rosser Mgmt For For For 1.9 Elect Richard Schlosberg, III Mgmt For For For 1.10 Elect Robert Smith Mgmt For For For 1.11 Elect Thomas Sutton Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For APPOINTMENT OF THE INDEPENDENT PUBLIC ACCOUNTING FIRM. 3 2007 Performance Incentive Plan Mgmt For For For 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING PERFORMANCE- BASED STOCK OPTIONS. Energen Corp. Ticker Security ID: Meeting Date Meeting Status EGN CUSIP9 29265N108 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Ban Mgmt For For For Elect Julian Banton Mgmt For For For Elect T. Michael Goodrich Mgmt For For For Elect Wm. Michael Warren, Jr. Mgmt For For For Elect James McManus, II Mgmt For For For 2 Amendment to 1997 Stock Incentive Mgmt For For For Plan 3 Annual Incentive Compensation Mgmt For For For Plan 4 Ratification of Auditor Mgmt For For For Entergy Corp. Ticker Security ID: Meeting Date Meeting Status ETR CUSIP9 29364G103 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: M.S. Mgmt For For For BATEMAN 2 ELECTION OF DIRECTOR: W.F. Mgmt For For For BLOUNT 3 ELECTION OF DIRECTOR: S.D. Mgmt For For For DEBREE 4 ELECTION OF DIRECTOR: G.W. Mgmt For For For EDWARDS 5 ELECTION OF DIRECTOR: A.M. Mgmt For For For HERMAN 6 ELECTION OF DIRECTOR: D.C. Mgmt For For For HINTZ 7 ELECTION OF DIRECTOR: J.W. Mgmt For For For LEONARD 8 ELECTION OF DIRECTOR: S.L. Mgmt For For For LEVENICK 9 ELECTION OF DIRECTOR: J.R. Mgmt For For For NICHOLS 10 ELECTION OF DIRECTOR: W.A. Mgmt For For For PERCY, II 11 ELECTION OF DIRECTOR: W.J. Mgmt For For For TAUZIN 12 ELECTION OF DIRECTOR: S.V. Mgmt For For For WILKINSON 13 Ratification of Auditor Mgmt For For For 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO POLITICAL CONTRIBUTION POLICY. 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO LIMITATIONS ON MANAGEMENT COMPENSATION. Equitable Resources Inc Ticker Security ID: Meeting Date Meeting Status EQT CUSIP9 294549100 04/11/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Vicky Bailey Mgmt For For For 1.2 Elect Murry Gerber Mgmt For For For 1.3 Elect George Miles, Jr. Mgmt For For For 1.4 Elect James Whalen Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVE AMENDMENTS TO THE Mgmt For For For ARTICLES OF INCORPORATION 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING PAY FOR SUPERIOR PERFORMANCE Exelon Corp. Ticker Security ID: Meeting Date Meeting Status EXC CUSIP9 30161N101 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: MR. N. Mgmt For For For DEBENEDICTIS 2 ELECTION OF DIRECTOR: MS. Mgmt For For For SUE L. GIN 3 ELECTION OF DIRECTOR: MR. Mgmt For For For W.C. RICHARDSON PHD 4 ELECTION OF DIRECTOR: MR. Mgmt For Against Against THOMAS J. RIDGE 5 ELECTION OF DIRECTOR: MR. Mgmt For For For DON THOMPSON 6 ELECTION OF DIRECTOR: MR. Mgmt For For For STEPHEN D. STEINOUR 7 RATIFICATION OF INDEPENDENT Mgmt For For For ACCOUNTANT 8 Amendment to Articles of Mgmt For For For Incorporation 9 Shareholder Proposal Regarding ShrHoldr Against Against For Future Severance Firstenergy Corp. Ticker Security ID: Meeting Date Meeting Status FE CUSIP9 337932107 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Addison Mgmt For Withhold Against Elect Anthony Alexander Mgmt For Withhold Against Elect Michael Anderson Mgmt For For For Elect Carol Cartwright Mgmt For Withhold Against Elect William Cottle Mgmt For Withhold Against Elect Robert Heisler, Jr. Mgmt For For For Elect Ernest Novak, Jr. Mgmt For Withhold Against Elect Catherine Rein Mgmt For Withhold Against Elect George Smart Mgmt For Withhold Against Elect Wes Taylor Mgmt For Withhold Against Elect Jesse Williams, Sr. Mgmt For Withhold Against 2 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 3 APPROVAL OF THE Mgmt For For For FIRSTENERGY CORP. 2007 INCENTIVE PLAN 4 SHAREHOLDER PROPOSAL ShrHoldr Against For Against 5 SHAREHOLDER PROPOSAL ShrHoldr Against For Against 6 SHAREHOLDER PROPOSAL Mgmt Against For Against FPL Group Inc Ticker Security ID: Meeting Date Meeting Status FPL CUSIP9 302571104 05/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sherry Barrat Mgmt For For For Elect Robert Beall, II Mgmt For For For Elect J. Hyatt Brown Mgmt For For For Elect James Camaren Mgmt For For For Elect J. Brian Ferguson Mgmt For Withhold Against Elect Lewis Hay, III Mgmt For For For Elect Toni Jennings Mgmt For For For Elect Oliver Kingsley, Jr. Mgmt For For For Elect Rudy Schupp Mgmt For For For Elect Michael Thaman Mgmt For For For Elect Hansel Tookes, II Mgmt For For For Elect Paul Tregurtha Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE 2007 NON- Mgmt For For For EMPLOYEE DIRECTORS STOCK PLAN. FPL Group Inc Ticker Security ID: Meeting Date Meeting Status FPL CUSIP9 302571104 12/15/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sherry S. Barrat Mgmt For For For Elect Robert M. Beall, II Mgmt For For For Elect J. Hyatt Brown Mgmt For Withhold Against Elect James L. Camaren Mgmt For For For Elect J. Brian Ferguson Mgmt For For For Elect Lewis Hay, III Mgmt For For For Elect Rudy E. Schupp Mgmt For For For Elect Michael H. Thaman Mgmt For For For Elect Hansel E. Tookes, II Mgmt For For For Elect Paul R. Tregurtha Mgmt For For For 2 Ratification of Auditor Mgmt For For For France Telecom Ticker Security ID: Meeting Date Meeting Status CINS F4113C103 05/21/2007 Take No Action Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports; Ratification Mgmt For TNA NA of Board Acts 4 Consolidated Accounts and Reports Mgmt For TNA NA 5 Allocation of Profits/Dividends Mgmt For TNA NA 6 Related Party Transactions Mgmt For TNA NA 7 Authority to Trade in Company Mgmt For TNA NA Stock 8 Appoint Mrs. Claudie Haignere as a Mgmt For TNA NA Director for a 5 year period 9 Amendments to Articles Mgmt For TNA NA 10 Authority to Issue Shares w/ Mgmt For TNA NA Preemptive Rights 11 Authority to Issue Shares w/out Mgmt For TNA NA Preemptive Rights 12 Authority to Set Share Price Mgmt For TNA NA 13 Authority to Increase Share Mgmt For TNA NA Issuance Limit 14 Authority to Increase Capital Mgmt For TNA NA 15 Authority to Increase Capital Mgmt For TNA NA 16 Authority to Issue Shares Mgmt For TNA NA 17 Authority to Increase Capital Mgmt For TNA NA 18 Authority to Issue Restricted Stock Mgmt For TNA NA 19 Global Ceiling on Issuances Mgmt For TNA NA 20 Authority to Issue Debt Instruments Mgmt For TNA NA 21 Authority to Increase Capital Mgmt For TNA NA through Capitalizati 22 Authority to Grant Stock Options to Mgmt For TNA NA Purchase Stock 23 Authority to Issue Shares and/or Mgmt For TNA NA Convertible Secur 24 Authority to Cancel Shares and Mgmt For TNA NA Reduce Capital 25 Grant powers for formalities Mgmt For TNA NA Gas Natural SDG SA Ticker Security ID: Meeting Date Meeting Status CINS E5499B123 05/16/2007 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Accounts and Reports; Allocation of Mgmt For For For Profits/Dividends 3 Authority to Increase Share Capital Mgmt For For For 4 Authority to Repurchase Shares Mgmt For For For 5 Authority to Issue Debt Instruments Mgmt For For For 6 Approve the ratification, Mgmt For Against Against appointment and re-appointment of the Directors 7 Appointment of Auditor Mgmt For For For 8 Authority to Carry Out Formalities Mgmt For For For Great Plains Energy Inc Ticker Security ID: Meeting Date Meeting Status GXP CUSIP9 391164100 05/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Bodde Mgmt For For For Elect Michael Chesser Mgmt For For For Elect William Downey Mgmt For For For Elect Mark Ernst Mgmt For For For Elect Randall Ferguson, Jr. Mgmt For For For Elect William Hall Mgmt For For For Elect Luis Jimenez Mgmt For For For Elect James Mitchell Mgmt For For For Elect William Nelson Mgmt For For For Elect Linda Talbott Mgmt For For For Elect Robert West Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVE AMENDMENTS TO Mgmt For For For LONG-TERM INCENTIVE PLAN. Hellenic Telecommunication Organization Ticker Security ID: Meeting Date Meeting Status ISIN GRS260333000 07/06/2006 Take no Action Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Cancel Company Treasury Shares Mgmt For TNA NA 2 Amend Articles Mgmt For TNA NA 3 Authorize Board to Increase Mgmt For TNA NA Company's Share Capital or Issue Bond Loans 4 Other Business Mgmt For TNA NA IDEARC Ticker Security ID: Meeting Date Meeting Status IAR CUSIP9 451663108 04/19/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Mueller Mgmt For For For Elect Jerry Elliot Mgmt For For For Elect Katherine Harless Mgmt For For For Elect Donald Reed Mgmt For For For Elect Stephen Robertson Mgmt For For For Elect Thomas Rogers Mgmt For For For Elect Paul Weaver Mgmt For For For 2 Ratification of Auditor Mgmt For For For Itc Holdings Corporation Ticker Security ID: Meeting Date Meeting Status ITC CUSIP9 465685105 06/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Museler Mgmt For For For Elect Gordon Bennett Stewart, III Mgmt For For For Elect Lee Stewart Mgmt For For For Elect Edward Jepsen Mgmt For For For Elect Joseph Welch Mgmt For For For 2 Adoption of Classified Board Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For Kansai Electric Power Company Inc Ticker Security ID: Meeting Date Meeting Status CINS J30169106 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Director Mgmt For For For 19 Appoint a Director Mgmt For For For 20 Appoint a Director Mgmt For For For 21 Appoint a Director Mgmt For For For 22 Appoint a Corporate Auditor Mgmt For For For 23 Appoint a Corporate Auditor Mgmt For For For 24 Appoint a Corporate Auditor Mgmt For For For 25 Appoint a Corporate Auditor Mgmt For For For 26 Appoint a Corporate Auditor Mgmt For For For 27 Appoint a Corporate Auditor Mgmt For For For 28 Appoint a Corporate Auditor Mgmt For For For 29 Approve Payment of Bonuses to Mgmt For For For Directors 30 Shareholder s Proposal: Approve ShrHoldr Against Against For Alternate Appropriation of Profits 31 Shareholder s Proposal: Remove a ShrHoldr Against Against For Director 32 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure 33 Shareholder Proposal Regarding ShrHoldr Against Against For the Maximum Number of Directors 34 Shareholder Proposal Regarding ShrHoldr Against Against For Nuclear Fuel Recycling 35 Shareholder Proposal Regarding ShrHoldr Against Against For Establishment of Compliance Committee 36 Shareholder Proposal Regarding ShrHoldr Against Against For Establishment of Special Committee 37 Shareholder Proposal Regarding ShrHoldr Against Against For Establishment of Nuclear Substance Control Committee 38 Shareholder Proposal Regarding ShrHoldr Against Against For Corporate Social Responsibility 39 Shareholder Proposal Regarding ShrHoldr Against Against For Meeting Minutes 40 Shareholder s Proposal: Amend ShrHoldr Against Against For Articles to Reduce Maximum Board Size 41 Shareholder Proposal Regarding ShrHoldr Against Against For Reducing the Number of Statutory Auditors 42 Shareholder Proposal Regarding ShrHoldr Against Against For Corporate Social Responsibility 43 Shareholder Proposal Regarding ShrHoldr Against Against For Corporate Social Responsibility 44 Shareholder Proposal Regarding ShrHoldr Against Against For Corporate Social Responsibility 45 Shareholder Proposal Regarding ShrHoldr Against Against For Lifeline Foundation Kyushu Electric Power Company Inc Ticker Security ID: Meeting Date Meeting Status CINS J38468104 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Amend the Articles of Incorporation Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Corporate Auditor Mgmt For Against Against 19 Appoint a Corporate Auditor Mgmt For Against Against 20 Appoint a Corporate Auditor Mgmt For For For 21 Appoint a Substitute Corporate Mgmt For For For Auditor 22 Amend the Compensation to be Mgmt For For For received by Directors 23 Shareholders Proposals : (Amend ShrHoldr Against Against For the Articles of Incorporation(1)) 24 Shareholders Proposals : (Amend ShrHoldr Against Against For the Articles of Incorporation(2)) 25 Shareholders Proposals : (Amend ShrHoldr Against Against For the Articles of Incorporation(3)) 26 Shareholders Proposals : (Amend ShrHoldr Against Against For the Articles of Incorporation(4)) 27 Shareholders Proposals : (Amend ShrHoldr Against Against For the Articles of Incorporation(5)) 28 Shareholders Proposals : (Amend ShrHoldr Against Against For the Articles of Incorporation(6)) Macquarie Airports Ticker Security ID: Meeting Date Meeting Status ISIN AU000000MAP6 04/19/2007 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Amend Constitution - Foreign Mgmt For For For Ownership Divestment 5 Amend Constitution - Foreign Mgmt For For For Ownership Divestment 7 Accounts and Reports Mgmt For For For 8 Re-appointment of Auditor Mgmt For For For 9 Elect Mr. Stephen Ward as a Mgmt For Against Against Director of the Company Macquarie Airports Ticker Security ID: Meeting Date Meeting Status CINS Q6077P119 04/19/2007 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Amend Constitution - Foreign Mgmt For For For Ownership Divestment 5 Amend Constitution - Foreign Mgmt For For For Ownership Divestment 7 Accounts and Reports Mgmt For For For 8 Re-appointment of Auditor Mgmt For For For 9 Elect Mr. Stephen Ward as a Mgmt For Against Against Director of the Company Macquarie Infrastructure Group Ticker Security ID: Meeting Date Meeting Status ISIN AU000000MIG8 11/27/2006 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Amendment to Constitution - Base Mgmt For Abstain Against Fee Amendments 3 Issuance of securities to Mgmt For For For Responsible Entity 4 Approval of Sale of Interest in US Mgmt For For For Toll Roads 5 Approval of Expanded Buy-back of Mgmt For For For up to 17.5% 7 Amendment to Constitution - Base Mgmt For Abstain Against Fee Amendments 8 Issuance of securities to Mgmt For For For Responsible Entity 9 Approval of Sale of Interest in US Mgmt For For For Toll Roads 10 Approval of Expanded Buy-back of Mgmt For For For up to 17.5% 12 Accounts and Reports Mgmt For For For 13 Appointment of Auditor Mgmt For For For 14 Re-elect Mr. Jeffery Conyers as Mgmt For Against Against Director of the Company 15 Issuance of securities to Advisor Mgmt For For For 16 Approval of Sale of Interest in US Mgmt For For For Toll Roads MDU Resources Group Inc Ticker Security ID: Meeting Date Meeting Status MDURP CUSIP9 552690109 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Terry Hildestad Mgmt For For For Elect Dennis Johnson Mgmt For For For Elect John Olson Mgmt For For For Elect John Wilson Mgmt For For For 2 Increase in Authorized Common Mgmt For For For Stock 3 Amendment to Declassify the Board Mgmt For For For 4 RATIFICATION OF DELOITTE & Mgmt For For For TOUCHE LLP AS OUR INDEPENDENT AUDITORS FOR 5 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING SUSTAINABILITY REPORT Northeast Utilities Ticker Security ID: Meeting Date Meeting Status NU CUSIP9 664397106 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Booth Mgmt For For For Elect Cotton Cleveland Mgmt For For For Elect Sanford Cloud, Jr. Mgmt For For For Elect James Cordes Mgmt For For For Elect E. Gail de Planque Mgmt For For For Elect John Graham Mgmt For For For Elect Elizabeth Kennan Mgmt For For For Elect Kenneth Leibler Mgmt For For For Elect Robert Patricelli Mgmt For For For Elect Charles Shivery Mgmt For For For Elect John Swope Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amended Incentive Plan Mgmt For For For NRG Energy Inc Ticker Security ID: Meeting Date Meeting Status NRG CUSIP9 629377508 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Crane Mgmt For For For Elect Stephen Cropper Mgmt For For For Elect Maureen Miskovic Mgmt For For For 1.4 Elect Thomas Weidemeyer Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM Osaka Gas Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J62320114 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Corporate Auditor Mgmt For Against Against OTE-Hellenic Telecommunications Organization SA Ticker Security ID: Meeting Date Meeting Status ISIN GRS260333000 03/14/2007 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Articles Mgmt For TNA NA 2 Stock Option Plan Mgmt For TNA NA 3 Settlement of Debt Mgmt For TNA NA OTE-Hellenic Telecommunications Organization SA Ticker Security ID: Meeting Date Meeting Status ISIN GRS260333000 03/27/2007 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Articles Mgmt For TNA NA 2 Stock Option Plan Mgmt For TNA NA 3 Settlement of Debt Mgmt For TNA NA OTE-Hellenic Telecommunications Organization SA Ticker Security ID: Meeting Date Meeting Status ISIN GRS260333000 04/03/2007 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Articles Mgmt For TNA NA 2 Stock Option Plan Mgmt For TNA NA 3 Settlement of Debt Mgmt For TNA NA OTE-Hellenic Telecommunications Organization SA Ticker Security ID: Meeting Date Meeting Status CINS X3258B102 06/21/2007 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Accounts and Reports Mgmt For TNA NA 3 Ratification of Board and Auditor Mgmt For TNA NA Acts 4 Appoint the Chartered Auditors for Mgmt For TNA NA FY 2007and determine their fees 5 Indemnification of Directors Mgmt For TNA NA 6 Directors' Fees Mgmt For TNA NA 7 Compensation Policy Mgmt For TNA NA 8 Related Party Transactions Mgmt For TNA NA 9 Spin Off Mgmt For TNA NA 10 Authority to Repurchase Shares Mgmt For TNA NA 11 Election of Directors Mgmt For TNA NA Peabody Energy Corp. Ticker Security ID: Meeting Date Meeting Status BTU CUSIP9 704549104 05/01/2007 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Coley Mgmt For TNA NA 1.2 Elect Irl Engelhardt Mgmt For TNA NA 1.3 Elect William Rusnack Mgmt For TNA NA 1.4 Elect John Turner Mgmt For TNA NA 1.5 Elect Alan Washkowitz Mgmt For TNA NA 2 Ratification of Auditor Mgmt For TNA NA 3 SHAREHOLDER PROPOSAL ShrHoldr Against TNA REGARDING BOARD DECLASSIFICATION Pennon Group Plc (frm.South West Water) Ticker Security ID: Meeting Date Meeting Status ISIN GB00B0WGH934 07/27/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accept Financial Statements and Mgmt For For For Statutory Reports 2 Approve Final Dividend of 35.1 Mgmt For For For Pence Per Share 3 Approve Remuneration Report Mgmt For For For 4 Re-elect Kenneth Harvey as Mgmt For For For Director 5 Re-elect Colin Drummond as Mgmt For For For Director 6 Re-elect Dinah Nichols as Director Mgmt For For For 7 Reappoint PricewaterhouseCoopers Mgmt For For For LLP as Auditors of the Company 8 Authorise Board to Fix Mgmt For For For Remuneration of Auditors 9 Approve Share Sub-Division of Mgmt For For For Each Issued and Unissued Existing Ordinary Shares of 122 1/10 Pence Each Into Three New Ordinary Shares of 40.7 Pence Each 10 Authorise Issue of Equity or Equity- Mgmt For For For Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 30,178,532.70 11 Authorise Issue of Equity or Equity- Mgmt For For For Linked Securities without Pre- emptive Rights up to Aggregate Nominal Amount of GBP 7,241,070 12 Authorise Share Repurchase up to Mgmt For For For 11,860,884 Ordinary Shares; or if Resolution 9 is Passed up to 35,582,654 Ordinary Shares 13 Authorise the Company to Make Mgmt For For For Donations to EU Political Organisations and to Incur EU Political Expenditure up to GBP 14 Approve Cancellation of Six Shares Mgmt For For For of Nominal Value 11 1/10 Pence Each in the Authorised but Unissued Ordinary Share Capital 15 Approve Cancellation of 95,959,669 Mgmt For For For B Shares of Nominal Value 110 Pence Each and the 35,858,521 Deferred Shares of 110 Pence Each PG & E Corp. Ticker Security ID: Meeting Date Meeting Status PCG CUSIP9 69331C108 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Andrews Mgmt For For For Elect Leslie Biller Mgmt For For For Elect David Coulter Mgmt For For For Elect C. Lee Cox Mgmt For For For Elect Peter Darbee Mgmt For For For Elect Maryellen Herringer Mgmt For For For Elect Richard Meserve Mgmt For For For Elect Mary Metz Mgmt For For For Elect Barbara Rambo Mgmt For For For Elect Barry Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PERFORMANCE-BASED STOCK ShrHoldr Against Against For OPTIONS 4 CUMULATIVE VOTING ShrHoldr Against Against For Progress Energy Inc Ticker Security ID: Meeting Date Meeting Status PGN CUSIP9 743263105 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: J. Mgmt For For For BOSTIC. 2 ELECTION OF DIRECTOR: D. Mgmt For For For BURNER. 3 ELECTION OF DIRECTOR: R. Mgmt For For For DAUGHERTY. 4 ELECTION OF DIRECTOR: H. Mgmt For For For DELOACH. 5 ELECTION OF DIRECTOR: R. Mgmt For For For JONES. 6 ELECTION OF DIRECTOR: W. Mgmt For For For JONES. 7 ELECTION OF DIRECTOR: R. Mgmt For For For MCGEHEE. 8 ELECTION OF DIRECTOR: E. Mgmt For For For MCKEE. 9 ELECTION OF DIRECTOR: J. Mgmt For For For MULLIN. 10 ELECTION OF DIRECTOR: C. Mgmt For For For SALADRIGAS. 11 ELECTION OF DIRECTOR: T. Mgmt For For For STONE. 12 ELECTION OF DIRECTOR: A. Mgmt For For For TOLLISON. 13 Ratification of Auditor Mgmt For For For 14 2007 Equity Incentive Plan Mgmt For For For Public Service Enterprise Group Inc Ticker Security ID: Meeting Date Meeting Status PEGPRP CUSIP9 744573106 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ernest Drew Mgmt For For For 1.2 Elect William Hickey Mgmt For For For 1.3 Elect Ralph Izzo Mgmt For For For 1.4 Elect Richard Swift Mgmt For For For 2 Increase Authorized Shares Mgmt For For For 3 2007 Equity Compensation Plan for Mgmt For For For Outside Directors 4 Eliminate Classified Board Mgmt For For For 5 Eliminate Cumulative Voting Mgmt For For For 6 Eliminate Preemptive Rights Mgmt For For For 7 Ratification of Auditor Mgmt For For For Public Service Enterprise Group Inc Ticker Security ID: Meeting Date Meeting Status PEG CUSIP9 744573106 11/21/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Caroline Dorsa Mgmt For For For 1.2 Elect E. James Ferland Mgmt For For For 1.3 Elect Albert R. Gamper, Jr. Mgmt For For For 1.4 Elect Ralph Izzo Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO EXECUTIVE COMPENSATION. Putnam Prime Money Market Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746763416 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Questar Corp. Ticker Security ID: Meeting Date Meeting Status STR CUSIP9 748356102 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Teresa Beck Mgmt For For For 1.2 Elect R. D. Cash Mgmt For For For 1.3 Elect Robert McKee, III Mgmt For For For 1.4 Elect Gary Michael Mgmt For For For 1.5 Elect Charles Stanley Mgmt For For For RWE AG Ticker Security ID: Meeting Date Meeting Status ISIN DE0007037129 04/18/2007 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Appropriation of distributable profit Mgmt For For For 4 Approval of the Acts of the Mgmt For For For Executive Board for fiscal 2006 5 Approval of the Acts of the Mgmt For For For Supervisory Board for fiscal 2006 6 Appointment of Mgmt For For For Pricewaterhousecoopers AG, as the Auditors for fiscal 2007 7 Authorization to implement share Mgmt For For For buybacks 8 Amendments to Articles Mgmt For For For Scottish & Southern Energy Plc (frm.Hydro Electric Power PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0007908733 07/27/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accept Financial Statements and Mgmt For For For Statutory Reports 2 Approve Remuneration Report Mgmt For For For 3 Approve Final Dividend of 32.7 Mgmt For For For Pence Per Ordinary Share 4 Re-elect Gregor Alexander as Mgmt For For For Director 5 Re-elect David Payne as Director Mgmt For For For 6 Re-elect Susan Rice as Director Mgmt For For For 7 Reappoint KPMG Audit Plc as Mgmt For For For Auditors of the Company 8 Authorise Board to Fix Mgmt For For For Remuneration of Auditors 9 Authorise Issue of Equity or Equity- Mgmt For For For Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 143,380,318 10 Authorise Issue of Equity or Equity- Mgmt For For For Linked Securities without Pre- emptive Rights up to Aggregate Nominal Amount of GBP 21,507,047 11 Authorise 86,028,191 Ordinary Mgmt For For For Shares for Market Purchase 12 Approve Scottish and Southern Mgmt For Against Against Energy Plc Performance Share Plan Sempra Energy Ticker Security ID: Meeting Date Meeting Status SRE CUSIP9 816851109 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Wilford Godbold, Jr. Mgmt For For For 1.2 Elect Richard Newman Mgmt For For For 1.3 Elect Neal Schmale Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 3 ADOPT SIMPLE MAJORITY VOTE ShrHoldr Against Against For PROPOSAL 4 DIRECTOR ELECTION MAJORITY ShrHoldr Against Against For VOTE STANDARD PROPOSAL 5 SUPPLEMENTAL EXECUTIVE ShrHoldr Against Against For RETIREMENT PLAN POLICY PROPOSAL Sierra Pacific Resources Inc Ticker Security ID: Meeting Date Meeting Status SRC CUSIP9 826428104 05/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Walter Higgins Mgmt For For For 1.2 Elect Brian Kennedy Mgmt For For For 1.3 Elect John O'Reilly Mgmt For For For 1.4 Elect Michael Yackira Mgmt For For For 2 Shareholder Proposal Regarding ShrHoldr Against For Against Classified Board Southern Company Ticker Security ID: Meeting Date Meeting Status SO CUSIP9 842587107 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Juanita Baranco Mgmt For For For 1.2 Elect Dorrit Bern Mgmt For For For 1.3 Elect Francis Blake Mgmt For For For 1.4 Elect Thomas Chapman Mgmt For For For 1.5 Elect H. William Habermeyer, Jr. Mgmt For For For 1.6 Elect Donald James Mgmt For For For 1.7 Elect J. Neal Purcell Mgmt For For For 1.8 Elect David Ratcliffe Mgmt For For For 1.9 Elect William Smith, Jr. Mgmt For For For 1.10 Elect Gerald St. Pe Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For ENVIRONMENTAL REPORT Starhub Limited Ticker Security ID: Meeting Date Meeting Status CINS Y8152F116 04/18/2007 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect LIM Chin Beng Mgmt For Against Against 3 Elect KUA Hong Pak Mgmt For Against Against 4 Elect LIM Ming Seong Mgmt For Against Against 5 Elect TEO Ek Tor Mgmt For Against Against 6 Elect LIU Chee Ming Mgmt For Against Against 7 Directors' Fees Mgmt For For For 8 Allocation of Profits/Dividends Mgmt For For For 9 Appointment of Auditor and Mgmt For For For Authority to Set Fees 10 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 11 Authority to Issue Shares under Mgmt For For For Employee Incentive Plan 12 Authority to Issue Shares under Mgmt For For For Employee Incentive Plan Starhub Limited Ticker Security ID: Meeting Date Meeting Status CINS Y8152F116 04/18/2007 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Capital Reduction Mgmt For For For 2 Authority to Repurchase Shares Mgmt For For For 3 Related Party Transactions Mgmt For For For Starhub Limited Ticker Security ID: Meeting Date Meeting Status CINS Y8152F108 07/24/2006 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Capital Reduction Mgmt For For For Swisscom Ticker Security ID: Meeting Date Meeting Status CINS H8398N104 04/24/2007 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Approve the appropriation of Mgmt For TNA NA retained earnings and declaration of dividends 5 Ratification of Board and Mgmt For TNA NA Management Acts 6 Approve to change the Articles 6.1.2 Mgmt For TNA NA of Association 7 Re-elect Mr. Fides P. BaldesBerger Mgmt For TNA NA as a Board of Director 8 Re-elect Mr. Michel Gobet as a Mgmt For TNA NA Board of Director 9 Re-elect Dr. Torsten G. Kreindl as a Mgmt For TNA NA Board of Director 10 Re-elect Mr. Richard Roy as a Mgmt For TNA NA Board of Director 11 Re-elect Mr. Othmar Vock as a Mgmt For TNA NA Board of Director 12 Appointment of Auditor Mgmt For TNA NA Telefonica SA Ticker Security ID: Meeting Date Meeting Status cins 879382109 05/10/2007 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports; Allocation of Mgmt For For For Profits/Dividends 4 Re-election of Mr. Cesar Alierta Mgmt For For For Izuel. 5 Re-election of Mr. Maximino Carpio Mgmt For For For Garcia. 6 Re-election of Mr. Gonzalo Hinojosa Mgmt For For For FernAndez de Angulo. 7 Re-election of Mr. Pablo Isla Alvarez Mgmt For For For de Tejera. 8 Re-election of Mr. Enrique Used Mgmt For For For Aznar. 9 Re-election of Mr. Gregorio Mgmt For For For Villalabeitia Galarraga. 10 Elect José Álvarez-Pallete López Mgmt For Against Against 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Issue Convertible Debt Mgmt For For For Instruments 13 Authority to Cancel Shares and Mgmt For For For Reduce Share Capital 14 Amend Articles 14, 16, 18, 19 and Mgmt For For For 20 15 Amend Articles 17 and 20 Mgmt For For For 16 Amend Articles 24, 25, 27, 30 and Mgmt For For For 31 17 Amend Article 5 Mgmt For For For 18 Amend Articles 7, 8, 9 and 10 Mgmt For For For 19 Amend Articles 7, 15, 17 and 20 Mgmt For For For 20 Amend Articles 21 and 24 Mgmt For For For 21 Authority to Carry Out Formalities Mgmt For For For TELEKOM AUSTRIA AG Ticker Security ID: Meeting Date Meeting Status CINS A8502A102 05/30/2007 Take No Action Meeting Type Country of Trade Annual Austria Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For TNA NA 2 Approve allocation of income Mgmt For TNA NA 3 Ratification of Management and Mgmt For TNA NA Supervisory Board Acts 4 Approve remuneration of Mgmt For TNA NA Supervisory Board Members 5 Appointment of Auditor Mgmt For TNA NA 7 Authority to Issue Shares Under Mgmt For TNA NA Employee Stock Option Plan 8 Grant authority to use own Shares Mgmt For TNA NA for settlement of convertible Bonds 9 Grant authority to use own Shares Mgmt For TNA NA for acquisition of Companies 10 Authority to Reduce Share Capital Mgmt For TNA NA 11 Grant authority to the re-issuance of Mgmt For TNA NA repurchase Shares 13 Adopt the new Articles of Mgmt For TNA NA Association Toho Gas Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J84850106 06/26/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Amend Articles to: Adopt Reduction Mgmt For For For of Liability System for Outside Auditors 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Corporate Auditor Mgmt For For For 14 Appoint a Corporate Auditor Mgmt For For For 15 Appoint a Corporate Auditor Mgmt For For For 16 Appoint a Corporate Auditor Mgmt For For For 17 Appoint a Corporate Auditor Mgmt For For For 18 Appoint Accounting Auditors Mgmt For For For 19 Approve Payment of Bonuses to Mgmt For For For Directors Tokyo Gas Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J87000105 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Corporate Auditor Mgmt For For For VEOLIA ENVIRONNEMENT Ticker Security ID: Meeting Date Meeting Status CINS F9686M107 05/10/2007 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Accounts and Reports Mgmt For For For 3 Consolidated Accounts and Reports Mgmt For For For 4 Approval of Non-Tax-Deductible Mgmt For For For Expenses 5 Allocation of Profits/Dividends Mgmt For For For 6 Related Party Transactions Mgmt For Against Against 7 Ratification of the Co-Option of Mgmt For Abstain Against Paolo Scaroni 8 Ratification of the Co-Option of Mgmt For Abstain Against Augustin de Roman 9 Replacement of Auditor Mgmt For For For 10 Replacement of Deputy Auditor Mgmt For For For 11 Authority to Trade in Company Mgmt For Against Against Stock 12 Authority to Issue Shares and/or Mgmt For Against Against Convertible Securities 13 Authority to Increase Capital Mgmt For Against Against 14 Authority to Issue Restricted Stock Mgmt For For For 15 Amend the Paragraph 3 of the Mgmt For For For Article 22 of the By-laws 16 Authority to Issue Warrants as a Mgmt For Against Against Takeover Defense 17 Authority to Increase Capital as a Mgmt For Against Against Takeover Defense 18 Power for formalities Mgmt For For For Verizon Communications Inc Ticker Security ID: Meeting Date Meeting Status VZ CUSIP9 92343V104 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JAMES Mgmt For For For R. BARKER 2 ELECTION OF DIRECTOR: Mgmt For For For RICHARD L. CARRION 3 ELECTION OF DIRECTOR: M. Mgmt For For For FRANCES KEETH 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. LANE 5 ELECTION OF DIRECTOR: Mgmt For For For SANDRA O. MOOSE 6 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH NEUBAUER 7 ELECTION OF DIRECTOR: Mgmt For For For DONALD T. NICOLAISEN 8 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. O BRIEN 9 ELECTION OF DIRECTOR: Mgmt For For For CLARENCE OTIS, JR. 10 ELECTION OF DIRECTOR: HUGH Mgmt For For For B. PRICE 11 ELECTION OF DIRECTOR: IVAN Mgmt For For For G. SEIDENBERG 12 ELECTION OF DIRECTOR: Mgmt For For For WALTER V. SHIPLEY 13 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. SNOW 14 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. STAFFORD 15 ELECTION OF DIRECTOR: Mgmt For For For ROBERT D. STOREY 16 Ratification of Auditor Mgmt For For For 17 ELIMINATE STOCK OPTIONS ShrHoldr Against Against For 18 SHAREHOLDER APPROVAL OF ShrHoldr Against Against For FUTURE SEVERANCE AGREEMENTS 19 COMPENSATION CONSULTANT ShrHoldr Against For Against DISCLOSURE 20 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against For Against COMPENSATION 21 LIMIT SERVICE ON OUTSIDE ShrHoldr Against Against For BOARDS 22 SHAREHOLDER APPROVAL OF ShrHoldr Against For Against FUTURE POISON PILL 23 REPORT ON CHARITABLE ShrHoldr Against Against For CONTRIBUTIONS Vodafone Group PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0007192106 07/25/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Increase in Authorised Mgmt For For For Capital to GBP 9,900,050,000 and USD 7,800,000,000; Authorise Capitalisation up GBP 9,990,000,000; Issue Equity with Rights up to 66,600,000,000 B Shares; Capital Reorganisation; Amend Articles of Association Vodafone Group PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0007192106 07/25/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accept Financial Statements and Mgmt For For For Statutory Reports 2 Re-elect Sir John Bond as Director Mgmt For Against Against 3 Re-elect Arun Sarin as Director Mgmt For Against Against 4 Re-elect Thomas Geitner as Mgmt For Against Against Director 5 Re-elect Michael Boskin as Director Mgmt For Against Against 6 Re-elect Lord Broers as Director Mgmt For Against Against 7 Re-elect John Buchanan as Director Mgmt For Against Against 8 Re-elect Andy Halford as Director Mgmt For Against Against 9 Re-elect Jurgen Schrempp as Mgmt For Against Against Director 10 Re-elect Luc Vandevelde as Mgmt For Against Against Director 11 Elect Philip Yea as Director Mgmt For Against Against 12 Elect Anne Lauvergeon as Director Mgmt For Against Against 13 Elect Anthony Watson as Director Mgmt For Against Against 14 Approve Final Dividend of 3.87 Mgmt For For For Pence Per Ordinary Share 15 Approve Remuneration Report Mgmt For Abstain Against 16 Reappoint Deloitte & Touche LLP as Mgmt For For For Auditors of the Company 17 Authorise the Audit Committee to Mgmt For For For Fix Remuneration of Auditors 18 Adopt New Articles of Association Mgmt For For For 19 Authorise the Company and Any Mgmt For For For Company Which is or Becomes a Subsidiary of the Company to Make EU Political Organisation Donations up to GBP 50,000 and Incur EU Political Expenditure up to GBP 50,000 20 Authorise Issue of Equity or Equity- Mgmt For For For Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 900,000,000 21 Authorise Issue of Equity or Equity- Mgmt For For For Linked Securities without Pre- emptive Rights up to Aggregate Nominal Amount of USD 260,000,000 22 Authorise 5,200,000,000 Ordinary Mgmt For For For Shares for Market Purchase Should the Special Resolution at the Extraordinary General Meeting on 25 July 2006 be Passed; Otherwise up to 6,000,000,000 Ordinary Shares Westar Energy Inc Ticker Security ID: Meeting Date Meeting Status WREGP CUSIP9 95709T100 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect B. Anthony Isaac Mgmt For For For 1.2 Elect Michael Morrissey Mgmt For For For 1.3 Elect John Nettels, Jr. Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Williams Companies Inc Ticker Security ID: Meeting Date Meeting Status WMB CUSIP9 969457100 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For KATHLEEN B. COOPER. 2 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM R. GRANBERRY. 3 ELECTION OF DIRECTOR: Mgmt For For For CHARLES M. LILLIS. 4 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM G. LOWRIE. 5 RATIFICATION OF ERNST & Mgmt For For For YOUNG LLP AS AUDITORS FOR 2007. 6 APPROVAL OF THE WILLIAMS Mgmt For For For COMPANIES, INC. 2007 INCENTIVE PLAN. 7 APPROVAL OF THE WILLIAMS Mgmt For For For COMPANIES, INC. 2007 EMPLOYEE STOCK PURCHASE PLAN. Wisconsin Energy Corp. Ticker Security ID: Meeting Date Meeting Status WEC CUSIP9 976657106 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Ahearne Mgmt For For For 1.2 Elect John Bergstrom Mgmt For For For 1.3 Elect Barbara Bowles Mgmt For For For 1.4 Elect Patricia Chadwick Mgmt For For For 1.5 Elect Robert Cornog Mgmt For For For 1.6 Elect Curt Culver Mgmt For For For 1.7 Elect Thomas Fischer Mgmt For For For 1.8 Elect Gale Klappa Mgmt For For For 1.9 Elect Ulice Payne, Jr. Mgmt For For For 1.10 Elect Frederick Stratton, Jr. Mgmt For For For 2 RATIFICATION OF DELOITTE & Mgmt For For For TOUCHE LLP AS INDEPENDENT AUDITORS FOR 2007. Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain.  Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain. ' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against. ' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Utilities Growth and Income Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 13, 2007
